Case 3:20-cr-30047-NJR Document 33 Filed 11/04/20 Page 1 of 2 Page ID #46




                             IN THE I-INITED STATES DISTzuCT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS



LINITED STATES OF AMERICA,                        )
                                                  )
                                   Plaintiff,     )
                                                  )      CRIMINAL NO, 2O-CR-30047-NJR
                   VS.                            )
                                                  )
DAVID A. HANSFORD,                                )
                                                  )
                                    Defendant.    )

                                        STIPULATION OF FACTS

            Comes now Steven D. Weinhoeft, United States Attorney for the Southem District          of

Illinois, and Laura V. Reppert, Assistant United      States Attorney   for said District, and enters into

the following Stipulation of Facts with Defendant:

    1   .   On Septemb er 2,2019, C.R. was driving on Highway 70 in Bond County and observed a

            truck lose control on the highway and roll over multiple times.

   2.       C.R. pulled over in his 2014 Chevrolet Silverado with Ohio registration HGVl646 to

            help the driver of that truck.

    3.      The driver of that truck, later identified as Defendant, brandished a firearm and took

            C.R.'s Chevrolet Silverado.

    4.      When Defendant was later apprehended, he was in possession of a Smith and Wesson

            M&P Bodyguard .380 firearm, serial number KEY429L

    5.      The Chevrolet Silverado and Smith and Wesson M&P Bodyguard firearm had been

            previously transported in interstate or foreign commerce'
Case 3:20-cr-30047-NJR Document 33 Filed 11/04/20 Page 2 of 2 Page ID #47




   6.   Prior to September 2,2019, Defendant had previously been convicted of a crime

        punishable by imprisonment for a term exceeding one year, and knew that he had been

        convicted of such a crime.

   j.   This stipulation of facts is intended only to provide the Court with a sufficient foundation

        to accept the Defendant's guilty plea and is not necessarily an exhaustive account of the

        relevant conduct.

   8. All relevant events occurred within the Southern District of Illinois.
SO STIPULATED


                                                      STEVEN D. WEINHOEFT
                                                      United States Attorney




DAVID A.           SFORD                              LAURA V. REPPERT
Defendant      tr-l-   lD                             Assistant United States AttorneY




TODD SCHULTZ
Attomey for Defendant


Date    10-09-20                                      Date     11/4/20
